DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first inner cladding layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOEK et al. (US 2003/0079504) in view of COFFEY et al. (US 2004/0187525).
Boek teaches a method for making an optical fiber preform. Boek teaches exposing a silica soot core to an atmosphere comprising a chlorine-containing compound at temperatures of about 1520 to 1350 °C, which overlaps with the claimed range of higher than 1300°C, to form a chlorine doped soot core preform (para. 0026, 0028); and sintering the soot core preform to form a core portion of the optical fiber preform (para. 0033) such that the chlorine concentration in said core portion is 1.5 wt% chlorine (para. 0031).  Boek is silent to the surface area of the silica soot core.
Coffey teaches a method for making an optical fiber preform. Coffey teaches that silica soot core preferably has a surface area of about 20 m2/gm or more (para. 0050). It would have been obvious to one of ordinary skill in the art to modify the method of Boek to have a surface area of about 20 m2/gm or more because Coffey teaches it’s advantageous to have a sufficiently large surface area for doping to avoid being etched by the dopant and doping compounds can be introduced to the soot at an optimum point (para. 0050).
2/gm or more (para. 0050) which incorporates the claimed ranges of greater than about 25 m2/gm and greater than about 50 m2/gm.
Regarding claims 6 and 7, Boek teaches the chlorine doping and sintering of the silica soot preform is done in an atmosphere containing SiCl4 having partial pressure of greater than 2.026x102 kPa (para. 0032, 0027), or greater than 2 atm, which incorporates the claimed ranges of greater than 0.5 atm and greater than 1 atm

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOEK et al. (US 2003/0079504) in view of COFFEY et al. (US 2004/0187525) as applied to claim 1 above, and further in view of HARPER et al. (US 2015/0225280).
Boek as modified by Coffey teaches a method for making an optical fiber preform. Boek teaches forming a cladding layer over the core portion of said fiber preform and the cladding layer comprises fluorine (para. 0035-36). Boek is silent to the content of the fluorine in the cladding.
Harper teaches a method for making an optical fiber preform having a chlorine doped core and fluorine doped cladding (abstract, para. 0010-0011, 0035). Harper teaches that the cladding may contain less than 0.02% fluorine (para. 0035). It would have been obvious to one of ordinary skill in the art to use less than 0.02% fluorine in the cladding of Boek because Boek teaches the cladding layer comprises fluorine (para. 0035-36).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOEK et al. (US 2003/0079504) in view of COFFEY et al. (US 2004/0187525) as applied to claim 1 above, and further in view of HARPER et al. (US 2015/0225280).
Boek as modified by Coffey teaches a method for making an optical fiber preform. Boek teaches that the soot preform is produced by a chemical vapor deposition process (para. 0018).
Harper teaches a method for making an optical fiber preform. Harper teaches that silicon raw materials used in a chemical vapor deposition process includes SiO (para. 0033). It would have been obvious to one of ordinary skill in the art to substitute the SiO for the raw material of Boek because Harper teaches that this is a glass former option not containing hydrogen (para. 0033) and Boek teaches that it is desirable to reduce the hydroxyl content in the soot (para. 0021).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not teach or suggest a step of exposing the silica soot preform having to an atmosphere comprising a chlorine-containing compound comprises a first chlorine doping step comprising exposing the preform to an atmosphere comprising SiCl4, and subsequent to said first exposing step, exposing the preform to atmosphere comprising water or oxygen, and thereafter performing a second 4 at temperatures higher than 1300°C.
Regarding claim 10, the prior art does not teach or suggest a step of exposing the silica soot preform having to an atmosphere comprising a chlorine-containing compound comprises a first chlorine doping step comprising exposing the preform to an atmosphere comprising 1) a mixture of SiCl4 and water or 2) a mixture of SiCl4 and oxygen, and said method further comprises chlorine doping the preform in a second chlorine doping step in an atmosphere comprising SiCl4 at temperatures higher than 1300°C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741